Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an RCE, filed on 7/252022.
2.    Claims 1, 4-14, and 16-20 are pending, wherein claims 1, 4-5, 14, and 19-20 are amended.
Response
3.	Applicant filed an RCE on 7/25/2022 and a prior art of Chinomi et al (US 7592928 B2).  This prior art discloses some of applicant’s claims’ limitations to assist of moving a vehicle; therefore, its limitations are incorporated into current rejections. Previous final rejections mailed on 5/25/2022 are withdrawn; therefore, applicant’s arguments are moot; new grounds of rejections are presented herein for pending amended claims.
Claim Rejections - 35 USC § 103
4.	Claims 1, 4-6, 8-11, 13-14, and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Spielman et al., (US Pub. 2020/0326713 A1 - hereinafter “Spielman”) in view of “Intersection Warning System for Occlusion Risks Using Relational Local Dynamic Maps” by Florian Damerow et al.(hereinafter “Damerow”), in view of Johnson et al (US Pub. 20150199847 A1) hereinafter “Johnson”, and in view of Chinomi et al.  (US 7592928 B2) (hereinafter “Chinomi”).
A. Per independent claims 1, and 14. Spielman suggests a method, and a structure to control a work machine, comprising features:
 receiving an indication of an object detected on the worksite (from “a perception sensor 134,” see Spielman para. [0031], [0058]); Spielman determines a location of the object proximate/relative to the mobile work machine (“device configured to capture images representative of the work surface 110, the work site 112, and/or other environments within a field of view of the image capture device.” see Spielman, para. [0028]);
Spielman receives an image of the worksite (i.e., from different parties: from input/memory, see Spielman, para. [0058]).
	Spielman does not disclose about correlating/superimposing/(overlaying same coordinate/locations; however Damerow does (see Damerow, pg 49 col II, 1st para and pg. 52 col. II 3rd para, pg 51 col I   2nd para “compare superimposed aerial images and enhanced data); 
Damerow also suggests of controlling/activating/inputting the display device to render a visual path indicator indicative of the projected path on the image (see Damerow, pg 50 col II, 1st para).
Spielman discloses a determined location of the object to a portion of the image (i.e., comparing locations of images: from camera, and from “stored in memory”, see Spielman para. [0032]); and generating a control signal that controls a display device to display a representation of the image (see Spielman et al., para .[0028], and see Damerow FIG 7 (b) Risk map with planned trajectory) with a visual object indicator that represents the detected object on the portion of the image.
Spielman, Damerow do not disclose an overlay representing display element that visually represents a location of the projected path of the ground engaging elements on the image of the terrain.
However, Johnson suggests that limitation (Trajectory shown on HUD is mentioned: "for example, the head mountable display system 200 may display parallel lines along the path of movement of the machine 10..." see Johnson para. [0042]), and Johnson suggests about projecting a desired path in para. [0053].
    Spielman, Damerow, and Johnson do not disclose a step of setting a visual characteristic of the visual path indicator based on a determination that at least a portion of the detected object is located in the projected path; however, Chinomi suggests that limitation. (see Chinomi et al., col. 8 lines 9-27).
Note that Chinomi suggests in FIG. 8: “receiving a control input”; “determining a projected path of the moving machine” and “a visual path indicator indicative of the projected path on the image, ”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine Spielman, with Damerow, and Johnson to reveal obstructions by overlaying steps taught by Johnson, and to display a projected path to a driver according to Chinomi’s suggestion in order to react promptly to an obstacle in a driving trajectory.
B.	Per dependent claims 4-5: The rationales and references for a rejection of claim 1 are incorporated.
The examiner submits that changing to different display colors (on a computer screen) of the visual path indicator has been expected to distinguish displayed objects/paths (merely changing a visual characteristic: a motivation is for easy visual recognition with different paths).
Note:  Applicant claims about “changing the visual path indicator to a first color in response to determining that the detected object is not located in the projected path; and changing the visual path indicator to a second color, different from the first”.
The motivation to change to a different color is for drawing attention to a user. 
C.	Per dependent claims 8, and 17: The rationales and references for a rejection of claim 1 are incorporated.
Damerow suggests a feature of using LiDAR that transmits a detection signal and receives reflections of the detection signal (i.e., LiDAR and Camera Fusion Approach,  using a radar, see Damerow, pg 47, section I. Introduction, 1st para).
D.	Per dependent claim 11: The rationales and references for a rejection of claim 8 are incorporated.
Spielman and Damerow detect all information by the object detection system implying to include a false positive detection.
E.	Per dependent claim 6: The rationales and references for a rejection of claim 1 are incorporated.
	For a broad and reasonable interpretation, claimed terms “a ground engaging traction” can be a vehicle.
Damerow suggests a step of determining a differential drive speed of a first ground engaging traction element relative to a second ground engaging traction element; and determining the projected path based on the differential drive speed (i.e., analyzing & displaying different drive speeds based on different driving parameters, see Damerow, Fig. 10).
F.	Per dependent claim 9: The rationales and references for a rejection of claim 8 are incorporated.
Damerow also suggest that the detection signal comprises a radar signal (i.e., using a radar, see Damerow, pg 47, section I. Introduction, 1st para).
G.	Per dependent claims 10: The rationales and references for a rejection of claim 1 are incorporated.
Damerow also suggests about evaluating the object by performing image processing of the portion of the image (“In order to improve the accuracy, it pays off to compare the automatically enhanced data with superimposed aerial images in order to perform visual consistency checks.” see Damerow, pg 51, col. I, 2nd para). ); and  generating the visual object indicator based on the evaluation (see Damerow, pg 52, FIG 5). 
H.	Per dependent claims 13, and 18: The rationales and references for a rejection of claim 1 are incorporated.
Spielman suggests a structure comprises a frame and a tool supported by the frame and configured to move material on the worksite (“examples of digging machines 102 may include excavators, backhoes, dozers, drilling machines, trenchers, drag lines, etc. Multiple digging machines 102 may be co-located within a common area at the worksite 112 and may perform similar functions. For example, one or more of the digging machines may move soil, sand, minerals, gravel, concrete, asphalt, overburden, and/or other material comprising at least part of a work surface 110 of the worksite 112” see Spielman, para. [0013]).
I.	Per independent claim 19: The rationales and references for a rejection of claim 1 are incorporated.
	Since applicant claims general components/devices to perform familiar functions as described in above claim 1; the examiner respectfully submits that these claimed general components/devices on a vehicle are obviously suggested; therefore, similar rationales and references set forth are also applied.
J.	Per independent claim 20: The rationales and references for a rejection of claim 19 are incorporated.
In addition, Applicant also claim familiar features of: 
- actuating/controlling a transmitting radar/electromagnetic radiation signals;

- detecting the object based on the reflections;
 - processing/evaluating of the reflected image(s); and 
- generating a visual object indicator based on the processing.
	The examiner respectfully submits that these claimed steps are already rejected in pending claims 14, and 17; therefore, similar references and rationales set forth are also applied for an obvious rejection.
Note: Claim 19 is now amended to be a work machine – not “The method of claim 19”.
5.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Spielman in view of Damerow, in view of Johnson, in view of Chinomi, and further in view of R Akhavian et al.“Construction equipment activity recognition for simulation input modeling using mobile sensors and machine learning classifiers”.
The rationales and references for a rejection of claim 1 are incorporated.
Spielman and Damerow do not disclose about steps of:
- applying an image classifier to the portion of the image to determine an object type of the object; and 
- displaying the visual object indicator based on the determined object type (i.e. “vision-based approaches”). 
	However, R. Akhavian et al., classify images such as a pedestrian, a machine, a pot hole on the driving path as different object types: dynamic or static objects (see R. Akhavian et al., para. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Spielman, Johnson, Chinomi and Damerow with R. Akhavian et al., to classify objects and to display, and to predict their reactions in order to prevent a damage to a host vehicle.
6.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Spielman in view of Damerow, in view of Johnson, in view of Chinomi, and in view of Maley (US 20160353049 A1).
The rationales and references for a rejection of claim 1 are incorporated.
Spielman, Johnson, and Damerow do not disclose a step of:
- determining a projected path of the vehicle based on an articulation angle of the articulated machine; however, Maley suggests this claimed idea (see Maley, para. [0048]); and 
Stein already discloses this claimed step: controlling a  display device to render a visual path indicator indicative of the projected path on the image (see Stein, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Spielman, Damerow, Johnson, and Chinomi, with Maley to display a path after processing it for helping a driver visually avoiding any obstacle on a moving path.
7.	 Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Spielman in view of Damerow, in view of Johnson, in view of Chinomi, and in view of Ryerson et al., (US Pat. 8548680 B2) .
The rationales and references for a rejection of claim 14 are incorporated.
Spielman, Johnson, Chinomi, and Darerow do not disclose a claimed feature of using an articulation angle of the mobile work machine in a process; however, Ryerson et al suggest that idea (see Ryerson et al., claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine of Spielman, Damerow, Johnson, Chinomi, with Ryerson et al to use an articulation angle on an articulated machine for control steering angle of a work engine.


Conclusion
8.	Claims 1, 4-14, and 16-20 are rejected.
9.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662